Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered July 14, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of burglary in the third degree.
*906Ordered that the amended judgment is affirmed.
The defendant’s contention that her admission to the violation of probation was involuntary is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]; People v Padilla, 18 AD3d 578, 579 [2005]; People v Morales, 17 AD3d 487 [2005]; People v Nicholas, 8 AD3d 300 [2004]; People v Escobedo, 7 AD3d 539 [2004]; People v Alexis, 295 AD2d 529 [2002]). Furthermore, the narrow exception to the preservation rule, as set forth in People v Lopez (71 NY2d 662 [1988]), is inapplicable here since there is nothing in the allocution which would cast significant doubt on the defendant’s guilt, or otherwise call into question the voluntariness of her admission (see People v Sandson, 6 AD3d 632 [2004]). In any event, the defendant knowingly and voluntarily pleaded guilty to the violation of probation (see People v Darby, 304 AD2d 672 [2003]; People v Viruet, 288 AD2d 407 [2001]).
The County Court providently exercised its discretion in declining to, sua sponte, order a competency hearing (see CPL 730.30; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Gelikkaya, 84 NY2d 456, 459 [1994]; People v Armlin, 37 NY2d 167, 171 [1975]; People v Graham, 272 AD2d 479 [2000]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.